Name: Commission Regulation (EC) No 2276/95 of 28 September 1995 amending Regulation (EEC) No 3800/81 determining the classification of vine varieties
 Type: Regulation
 Subject Matter: agricultural activity;  documentation;  consumption;  Europe;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31995R2276Commission Regulation (EC) No 2276/95 of 28 September 1995 amending Regulation (EEC) No 3800/81 determining the classification of vine varieties Official Journal L 232 , 29/09/1995 P. 0002 - 0004COMMISSION REGULATION (EC) No 2276/95 of 28 September 1995 amending Regulation (EEC) No 3800/81 determining the classification of vine varietiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 13 (5) thereof, Whereas it is necessary to adapt Commission Regulation (EEC) No 3800/81 (3), as last amended by Regulation (EC) No 3255/94 (4), as a result of the accession of Austria to the European Union, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3800/81 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX The Annex to Regulation (EEC) No 3800/81 is hereby amended as follows: I. In title I, subtitle 1, the following is added: 'XI. AUSTRIA 1. Land Wien: (a) Recommended vine varieties: Blauburger N, Blauer Burgunder N, Blauer Portugieser N, Cabernet Sauvignon N, Chardonnay B, Grauer Burgunder B, Gruener Veltliner B, Merlot N, Mueller Thurgau B, Muskat Ottonel B, Neuburger B, Riesling B, Sauvignon Blanc B, St. Laurent N, Sylvaner B, Traminer B, Weisser Burgunder B, Welschriesling B, Zweigelt N. (b) Authorized vine varieties: Bouvier B, Cabernet Franc N, Fruehroter Veltliner B, Goldburger B, Gutedel B, Jubilaeumsrebe B, Muskateller B, Rathay N, Roesler N, Roter Veltliner B, Rotgipfler B, Saemling 88 B, Seifert N, Zierfandler B. 2. Land Niederoesterreich: (a) Recommended vine varieties: Blauburger N, Blauer Burgunder N, Blauer Portugieser N, Blaufraenkisch N, Cabernet Sauvignon N, Chardonnay B, Grauer Burgunder B, Gruener Veltliner B, Merlot N, Muskat Ottonel B, Neuburger B, Riesling B, Rotgipfler B, Sauvignon Blanc B, St. Laurent N, Sylvaner B, Traminer B, Weisser Burgunder B, Welschriesling B, Zierfandler B, Zweigelt N. (b) Authorized vine varieties: Bouvier B, Cabernet Franc N, Fruehroter Veltliner B, Goldburger B, Jubilaeumsrebe B, Mueller Thurgau B, Muskateller B, Rathay N, Roesler N, Roter Veltliner B, Saemling 88 B, Seifert N. 3. Land Burgenland: (a) Recommended vine varieties: Blauer Burgunder N, Blaufraenkisch N, Chardonnay B, Grauer Burgunder B, Gruener Veltliner B, Muskat Ottonel B, Neuburger B, Sauvignon Blanc B, Traminer B, Weisser Burgunder B, Weisser Riesling B, Welschriesling B, Zweigelt N. (b) Authorized vine varieties: Bianca B, Blauburger N, Blauer Portugieser N, Bouvier B, Cabernet Franc N, Cabernet Sauvignon N, Fruehroter Veltliner B, Furmint B, Goldburger B, Jubilaeumsrebe B, Kadarka B, Kadarka N, Merlot N, Mueller Thurgau B, Muskateller B, Rathay N, Roesler N, Rotgipfler B, Roter Veltliner B, St. Laurent N, Saemling 88 B, Seifert N, Sylvaner B, Syrah N, Zierfandler B. 4. Land Steiermark: (a) Recommended vine varieties: Blauer Wildbacher N, Grauer Burgunder B, Morillon B, Mueller Thurgau B, Muskateller B, St. Laurent N, Sauvignon Blanc B, Traminer B, Weisser Burgunder B, Weisser Riesling B, Welschriesling B, Zweigelt N. (b) Authorized vine varieties: Blauburger N, Blauer Burgunder N, Blaufraenkisch N, Blauer Portugieser N, Bouvier B, Cabernet Sauvignon N, Cabernet Franc N, Goldburger B, Gruener Veltliner B, Merlot N, Muskat Ottonel B, Saemling 88 B, Sylvaner B.`. II. In title II, the following is added: 'VIII. AUSTRIA 1. Land Wien: (a) Recommended vine varieties: Attila B, Cardinal N, Gloria Hungaria B, Gutedel B, Gutedel N, Gutedel R, Kocsis Irma B, Koenigin der Weingaerten B, Irsay Oliver B, Pannonia B, Perle von Czaba B, Perle von Zala B, Puchljakovski B. 2. Land Niederoesterreich: (a) Recommended vine varieties: Attila B, Cardinal N, Gloria Hungaria B, Gutedel B, Gutedel N, Gutedel R, Kocsis Irma B, Koenigin der Weingaerten B, Irsay Oliver B, Pannonia B, Perle von Czaba B, Perle von Zala B, Puchljakovski B. 3. Land Burgenland: (a) Recommended vine varieties: Cardinal N, Gutedel B, Gutedel N, Gutedel R, Koenigin der Weingaerten B, Perle von Czaba B. (b) Authorized vine varieties: Irsay Oliver B, Phoenix B. (c) Temporarily authorized vine varieties: Concord N, Delaware N, Elvira B, Ripatella N. 4. Land Steiermark: (a) Recommended vine varieties: Attila B, Cardinal N, Gloria Hungaria B, Gutedel B, Gutedel N, Gutedel R, Kocsis Irma B, Koenigin der Weingaerten B, Irsay Oliver B, Pannonia B, Perle von Czaba B, Perle von Zala B, Puchljakovski B. (c) Temporarily authorized vine varieties: Baccus B, Damaszener Muskat B, Dornfelder N, Faerbertraube N, Fruehroter Veltliner B, Goldriesling B, Gutedel B, Gutedel N, Huxelrebe B, Kerner B, Maedchentraube B, Oliver Irsay, Schantlrebe B, Schlagerblut N, Schwarzriesling N, Siegerrebe B.`. III. In title IV, the following is added: 'V AUSTRIA >TABLE>